DUAL OFFICE HOLDING — COUNTY HOSPITAL BOARD A physician who is a member of the medical staff of a county hospital may not simultaneously be appointed to and serve on the Board of Control of the same hospital.  The Attorney General has considered your opinion request where you, in effect, ask the following question: May a physician who is a member of the medical staff of a county hospital simultaneously be appointed to and serve on the Board of Control of the same hospital? Title 19 O.S. 790.1 [19-790.1](a) (1971) provides in part: "No member of the Board of Control shall have a personal pecuniary interest either directly or indirectly in any purchases or contracts for said hospital unless the same are purchased or awarded by competitive bids." Section 790.1 elsewhere provides that the Board of Control has ultimate authority over all facets of the hospital's operation. Section 792 provides that the Board of Control appoints the medical staff.  If a physician who is a member of the medical staff simultaneously served as a member of the Board of Control he would not only have a direct "personal pecuniary interest" in a contract for the said hospital, his own contract of employment, but also be in a position to annually reappoint himself to his staff job. Such a situation is contrary to the legislative intent evidenced by the statutory provisions drawn to insulate members of the Board of Control from any interest in the hospital. Two previous Attorney General Opinions also recognized this legislative intent, holding that a member of the Board of Control who was also an attorney could not be employed by the Board, even on a contingent fee basis, to collect accounts receivable. Op. Atty. Gen. 71-246 (May 13, 1971) and 69-333 (November 6, 1969).  It is, therefore, the opinion of the Attorney General that your question be answered in the negative. A physician who is a member of the medical staff of a county hospital may not simultaneously be appointed to and serve on the Board of Control of the same hospital.  (Daniel J. Gamino) (51 O.S. 6 [51-6])